UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Capital growth and current income Net asset value December 31, 2013 Class IA: $24.02 Class IB: $23.91 Total return at net asset value Russell 1000 (as of 12/31/13)‡ Class IA shares* Class IB shares† Value Index 1 year 36.01% 35.68% 32.53% 5 years 131.78 128.86 116.14 Annualized 18.31 18.01 16.67 10 years 83.12 78.66 107.73 Annualized 6.24 5.97 7.58 Life 939.32 887.67 1,242.29 Annualized 9.45 9.24 10.58 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 6, 1998. ‡ Recent performance may have benefited from one or more legal settlements. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Due to rounding, percentages may not equal 100%. Putnam VT Growth and Income Fund 1 Report from your fund’s manager U.S. large-cap stocks enjoyed strong performance in 2013. What were the drivers of that performance? It was a remarkable 12-month period in terms of overall stock market performance, with several U.S. stock market indexes surpassing all-time highs amid relatively low volatility. In fact, U.S. equity performance in 2013 resulted in a top-quartile outcome by historic measures. The rally in U.S. stocks has been supported by continued signs of recovery in the U.S. economy, easing concerns about the European sovereign debt crisis, and new leadership in Japan committed to pro-growth reforms — all of which contributed to rising optimism about global growth. Stocks did experience some bouts of volatility during the period, particularly during the summer months when uncertainty escalated around the Federal Reserve’s plan to begin scaling back its stimulus program. In October, stocks declined in response to the congressional budget debate, which led to a 16-day partial shutdown of the federal government. However, these market reversals were short-lived, and investors reasserted their enthusiasm for stocks, propelling the stock market higher. How did the fund perform during the past 12 months? Putnam VT Growth and Income Fund delivered gratifying results, outperforming its benchmark, the Russell 1000 Value Index, for the 12 months ended December 31, 2013. We achieved these results in a balanced way, through a combination of stock selection and sector weightings. The fund was also positioned with a pro-cyclical bias — that is, a tilt toward more economically sensitive companies that we expected would benefit from an improving economy. In terms of dividend-paying stocks, the fund profited from our decision to favor stocks with dividend growth potential over dividend yield, as companies with the potential to grow their dividends tended to perform better than companies that were already paying high dividends. Do you expect this momentum to continue in 2014? From a historical perspective, U.S. equity performance in 2013 ranked among one of the more exceptional years, and while we are upbeat about returns in 2014, we believe investors should not expect a repeat of that strong outperformance. In 2013, the fund’s pro-cyclical positioning enabled it to take advantage of attractively low valuations and a recovering stock market, which was rewarding. As we enter 2014, I believe the fund is more balanced in its positioning. As U.S. stocks have rallied, valuations have become increasingly more similar across the market, and, in our view, the low-hanging fruit has been picked. With what we believe are fewer exploitable opportunities in the market and valuations generally in the middle of their historic range, effective stock selection will be all the more crucial. One of the interesting features of the market today is that we believe stock valuations are at an unusual level of parity, meaning that valuations are essentially the same across all market sectors. It is rare to see equities acting in such a homogeneous manner, and this signals to us that we are in an environment in which fundamental research and bottom-up stock selection become more critical, and where we believe closer attention should be paid to growth potential than to valuation. Given this approach, what investments look especially appealing in today’s environment? As we enter 2014, I have been emphasizing areas of the market where stocks may have more growth characteristics, as in technology, and avoiding areas where I believe stocks are too expensive, such as higher-yielding dividend payers like utilities. This means that my approach to constructing the portfolio may be less thematic and more focused on individual company fundamentals as opposed to broad sector themes. This is especially relevant today, considering that our research is not revealing any sectors that look extraordinarily attractive, either from a valuation or a growth perspective. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Robert D. Ewing is Co-Head of U.S. Equities at Putnam. A CFA ® charterholder, he joined Putnam in 2008 and has been in the investment industry since 1990. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2Putnam VT Growth and Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.39 $4.76 $3.16 $4.43 Ending value (after expenses) $1,170.00 $1,168.60 $1,022.08 $1,020.82 Annualized expense ratio† 0.62% 0.87% 0.62% 0.87% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. Putnam VT Growth and Income Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Growth and Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Growth and Income Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2014 4 Putnam VT Growth and Income Fund The fund’s portfolio 12/31/13 COMMON STOCKS (97.4%)* Shares Value Aerospace and defense (5.8%) Airbus Group NV (France) 146,437 $11,287,057 Embraer SA ADR (Brazil) S 99,500 3,201,910 General Dynamics Corp. 34,485 3,295,042 Honeywell International, Inc. 187,200 17,104,464 L-3 Communications Holdings, Inc. 100,000 10,686,000 Northrop Grumman Corp. 111,500 12,779,015 Raytheon Co. 105,500 9,568,850 United Technologies Corp. 89,000 10,128,200 Airlines (0.9%) Delta Air Lines, Inc. 334,400 9,185,968 Japan Airlines Co., Ltd. (Japan) UR 72,200 3,562,162 Auto components (0.8%) Johnson Controls, Inc. 138,700 7,115,310 TRW Automotive Holdings Corp. † 45,600 3,392,184 Automobiles (1.0%) Ford Motor Co. 223,100 3,442,433 General Motors Co. † 228,100 9,322,447 Beverages (1.7%) Beam, Inc. 89,100 6,064,146 Coca-Cola Enterprises, Inc. 154,100 6,800,433 Dr. Pepper Snapple Group, Inc. 128,900 6,280,008 PepsiCo, Inc. 48,300 4,006,002 Building products (0.2%) Allegion PLC (Ireland) † 60,033 2,652,858 Capital markets (4.6%) Blackstone Group LP (The) 114,400 3,603,600 Carlyle Group LP (The) (Partnership shares) 189,600 6,753,552 Charles Schwab Corp. (The) 356,000 9,256,000 Goldman Sachs Group, Inc. (The) 47,269 8,378,903 Greenhill & Co., Inc. 63,600 3,684,984 KKR & Co. LP 281,498 6,851,661 Morgan Stanley 385,264 12,081,879 State Street Corp. 152,500 11,191,975 Chemicals (3.4%) Agrium, Inc. (Canada) 68,600 6,275,528 Celanese Corp. Ser. A 59,500 3,290,945 Dow Chemical Co. (The) 270,200 11,996,880 HB Fuller Co. S 47,000 2,445,880 Huntsman Corp. 215,400 5,298,840 LyondellBasell Industries NV Class A 137,300 11,022,444 Potash Corp. of Saskatchewan, Inc. (Canada) 145,300 4,789,088 Commercial banks (2.8%) Barclays PLC (United Kingdom) 642,825 2,908,522 Commerzbank AG (Germany) † 125,370 2,020,468 Fifth Third Bancorp S 135,000 2,839,050 KeyCorp 215,500 2,892,010 U.S. Bancorp 104,000 4,201,600 UniCredit SpA (Italy) 279,508 2,081,300 Wells Fargo & Co. 448,220 20,349,188 COMMON STOCKS (97.4%)* cont. Shares Value Commercial services and supplies (0.7%) ADT Corp. (The) S 75,787 $3,067,100 Tyco International, Ltd. 164,775 6,762,366 Communications equipment (2.1%) Cisco Systems, Inc. 1,050,900 23,592,705 Qualcomm, Inc. 64,300 4,774,275 Computers and peripherals (1.8%) Apple, Inc. 19,000 10,661,090 Hewlett-Packard Co. 194,310 5,436,794 NetApp, Inc. 60,700 2,497,198 SanDisk Corp. 31,700 2,236,118 Western Digital Corp. 44,300 3,716,770 Construction and engineering (0.1%) KBR, Inc. 56,200 1,792,218 Construction materials (0.2%) Buzzi Unicem SpA (Italy) 118,238 2,140,347 Consumer finance (0.6%) Capital One Financial Corp. 99,572 7,628,211 Containers and packaging (0.2%) MeadWestvaco Corp. 75,000 2,769,750 Diversified consumer services (0.3%) ITT Educational Services, Inc. † S 120,500 4,046,390 Diversified financial services (7.2%) Bank of America Corp. 1,321,745 20,579,570 Citigroup, Inc. 551,350 28,730,849 CME Group, Inc. 101,200 7,940,152 JPMorgan Chase & Co. 672,586 39,332,829 Diversified telecommunication services (0.5%) AT&T, Inc. 94,300 3,315,588 Verizon Communications, Inc. 65,100 3,199,014 Electric utilities (1.5%) American Electric Power Co., Inc. 56,000 2,617,440 Edison International 93,800 4,342,940 FirstEnergy Corp. 206,700 6,816,966 NextEra Energy, Inc. 48,300 4,135,446 PPL Corp. 63,200 1,901,688 Electrical equipment (0.1%) Schneider Electric SA (France) 15,723 1,380,029 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 211,500 3,768,930 Energy equipment and services (2.8%) Ezion Holdings, Ltd. (Singapore) 865,200 1,526,855 FMC Technologies, Inc. † 52,000 2,714,920 Halliburton Co. 288,300 14,631,225 Nabors Industries, Ltd. 205,700 3,494,843 Oil States International, Inc. † 37,000 3,763,640 Petrofac, Ltd. (United Kingdom) 143,159 2,905,303 Rowan Cos. PLC Class A † 70,800 2,503,488 Schlumberger, Ltd. 70,089 6,315,720 Putnam VT Growth and Income Fund 5 COMMON STOCKS (97.4%)* cont. Shares Value Food and staples retail (1.2%) CVS Caremark Corp. 220,700 $15,795,499 Food products (1.4%) Hillshire Brands Co. 108,820 3,638,941 Kellogg Co. 32,500 1,984,775 Kraft Foods Group, Inc. 63,600 3,429,312 Mead Johnson Nutrition Co. 31,600 2,646,816 Mondelez International, Inc. Class A 188,800 6,664,640 Health-care equipment and supplies (2.0%) Baxter International, Inc. 199,900 13,903,045 Covidien PLC 78,954 5,376,767 St. Jude Medical, Inc. 123,000 7,619,850 Health-care providers and services (2.4%) Aetna, Inc. 149,300 10,240,487 Catamaran Corp. † 107,400 5,099,352 CIGNA Corp. 23,100 2,020,788 Emeritus Corp. † 86,900 1,879,647 Express Scripts Holding Co. † 59,500 4,179,280 LifePoint Hospitals, Inc. † 39,000 2,060,760 UnitedHealth Group, Inc. 91,300 6,874,890 Hotels, restaurants, and leisure (0.7%) Carnival Corp. 129,600 5,206,032 Marriott International, Inc. Class A 88,700 4,378,232 Household durables (0.8%) PulteGroup, Inc. 231,600 4,717,692 Whirlpool Corp. 39,600 6,211,656 Household products (0.2%) Procter & Gamble Co. (The) 31,900 2,596,979 Independent power producers and energy traders (1.1%) Calpine Corp. † 434,433 8,475,788 NRG Energy, Inc. S 233,700 6,711,864 Industrial conglomerates (1.7%) General Electric Co. 414,370 11,614,791 Siemens AG (Germany) 83,689 11,434,754 Insurance (6.0%) ACE, Ltd. 48,900 5,062,617 Allstate Corp. (The) 74,600 4,068,684 American International Group, Inc. 284,900 14,544,145 Assured Guaranty, Ltd. 146,667 3,459,875 Chubb Corp. (The) 21,617 2,088,851 Everest Re Group, Ltd. 13,900 2,166,593 Hartford Financial Services Group, Inc. (The) 323,700 11,727,651 Lincoln National Corp. 150,400 7,763,648 MetLife, Inc. 344,113 18,554,573 Prudential Financial, Inc. 60,800 5,606,976 Prudential PLC (United Kingdom) 244,368 5,469,207 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $637,479) (Private) (Brazil) † ∆∆ F 29 495,114 Zalando AG (acquired 9/30/13, cost $1,300,364) (Private) (Germany) † ∆∆ F 29 1,123,977 COMMON STOCKS (97.4%)* cont. Shares Value Internet software and services (0.6%) Google, Inc. Class A † 2,925 $3,278,077 Yahoo!, Inc. † 112,100 4,533,324 IT Services (0.5%) Computer Sciences Corp. 75,900 4,241,292 Fidelity National Information Services, Inc. 37,300 2,002,264 Machinery (0.8%) Ingersoll-Rand PLC 45,700 2,815,120 Joy Global, Inc. 108,300 6,334,467 TriMas Corp. † 23,569 940,167 Marine (0.2%) Kirby Corp. † 22,200 2,203,350 Media (3.8%) CBS Corp. Class B (non-voting shares) 208,100 13,264,294 Comcast Corp. Class A 139,900 7,269,904 DISH Network Corp. Class A † 101,700 5,890,464 Liberty Global PLC Class A (United Kingdom) † 71,900 6,398,381 Time Warner Cable, Inc. 29,048 3,936,004 Time Warner, Inc. 108,500 7,564,620 Viacom, Inc. Class B 49,600 4,332,064 WPP PLC (United Kingdom) 103,016 2,364,001 Metals and mining (1.2%) Barrick Gold Corp. (Canada) 193,900 3,418,457 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 210,252 7,934,910 Goldcorp, Inc. (Toronto Exchange) (Canada) 41,900 907,973 Newmont Mining Corp. 26,300 605,689 Nucor Corp. S 66,000 3,523,080 Multi-utilities (0.9%) Ameren Corp. 108,200 3,912,512 CMS Energy Corp. 67,300 1,801,621 National Grid PLC (United Kingdom) 201,645 2,634,776 PG&E Corp. 102,600 4,132,728 Multiline retail (0.7%) Macy’s, Inc. 125,700 6,712,380 Target Corp. 43,000 2,720,610 Office electronics (0.3%) Xerox Corp. 303,500 3,693,595 Oil, gas, and consumable fuels (11.8%) Anadarko Petroleum Corp. 94,000 7,456,080 Cabot Oil & Gas Corp. 197,800 7,666,728 Cameco Corp. (Canada) S 88,000 1,825,860 Chevron Corp. 138,100 17,250,071 CONSOL Energy, Inc. 52,200 1,985,688 EnCana Corp. (Canada) 107,400 1,939,216 Energen Corp. 23,700 1,676,775 Energy Transfer Equity LP 60,300 4,928,922 Exxon Mobil Corp. 305,218 30,888,062 Gulfport Energy Corp. † 82,000 5,178,300 HRT Participacoes em Petroleo SA (Brazil) † 281,873 108,723 Kodiak Oil & Gas Corp. † 401,700 4,503,057 Marathon Oil Corp. 418,000 14,755,400 Nordic American Tankers, Ltd. (Norway) S 216,000 2,095,200 Occidental Petroleum Corp. 93,686 8,909,539 6 Putnam VT Growth and Income Fund COMMON STOCKS (97.4%)* cont. Shares Value Oil, gas, and consumable fuels cont. QEP Resources, Inc. 293,100 $8,983,515 Royal Dutch Shell PLC ADR (United Kingdom) S 370,508 26,406,105 Southwestern Energy Co. † 103,100 4,054,923 Suncor Energy, Inc. (Canada) 214,166 7,508,159 Paper and forest products (0.5%) International Paper Co. 135,000 6,619,050 Personal products (0.5%) Coty, Inc. Class A 420,681 6,415,385 Pharmaceuticals (9.1%) AbbVie, Inc. 123,800 6,537,878 Actavis PLC † 44,800 7,526,400 AstraZeneca PLC ADR (United Kingdom) S 229,700 13,637,289 Eli Lilly & Co. 184,400 9,404,400 Johnson & Johnson 217,600 19,929,984 Merck & Co., Inc. 387,225 19,380,611 Pfizer, Inc. 725,054 22,208,404 Sanofi ADR (France) S 139,800 7,497,474 Shire PLC ADR (United Kingdom) 32,400 4,577,796 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 114,900 4,605,192 Zoetis, Inc. 201,902 6,600,176 Real estate investment trusts (REITs) (0.6%) American Homes 4 Rent Class A † 80,100 1,297,620 American Tower Corp. 60,300 4,813,146 Equity Lifestyle Properties, Inc. 55,200 1,999,896 Real estate management and development (0.1%) Altisource Residential Corp. (Virgin Islands) 44,700 1,345,917 Semiconductors and semiconductor equipment (2.3%) Fairchild Semiconductor International, Inc. † 190,400 2,541,840 Intel Corp. 225,600 5,856,576 Lam Research Corp. † 112,263 6,112,720 Magnachip Semiconductor Corp. (South Korea) † 125,631 2,449,805 Maxim Integrated Products, Inc. 66,100 1,844,851 Micron Technology, Inc. † 374,300 8,144,768 Samsung Electronics Co., Ltd. (South Korea) 3,432 4,485,608 Software (1.3%) Microsoft Corp. 217,600 8,144,768 Oracle Corp. 233,500 8,933,710 Specialty retail (2.1%) American Eagle Outfitters, Inc. 152,400 2,194,560 Bed Bath & Beyond, Inc. † S 79,600 6,391,880 Best Buy Co., Inc. 45,900 1,830,492 Home Depot, Inc. (The) 83,800 6,900,092 Office Depot, Inc. † 1,347,500 7,128,275 Select Comfort Corp. † S 64,100 1,351,869 WH Smith PLC (United Kingdom) 101,103 1,680,694 Thrifts and mortgage finance (0.3%) Radian Group, Inc. S 301,600 4,258,592 Tobacco (1.6%) Altria Group, Inc. 227,700 8,741,403 Philip Morris International, Inc. 146,300 12,747,119 COMMON STOCKS (97.4%)* cont. Shares Value Trading companies and distributors (0.3%) WESCO International, Inc. † S 45,100 $4,107,257 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) S 243,900 9,587,709 Total common stocks (cost $895,878,212) WARRANTS (—%)* † Expiration date Strike price Warrants Value HRT Participacoes EM Petroleo SA 144A (Brazil) 4/4/16 $0.00 537,681 $207,392 Total warrants (cost $1,035,897) SHORT-TERM INVESTMENTS (6.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% d 52,007,860 $52,007,860 Putnam Short Term Investment Fund 0.08% L 35,202,363 35,202,363 U.S. Treasury Bills with an effective yield of 0.13%, May 29, 2014 ∆ $301,000 300,929 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 ∆ 260,000 259,954 Total short-term investments (cost $87,770,993) Total investments (cost $984,685,102) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,340,321,145. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,619,091, or 0.1% of netassets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). U R At the reporting period end, 18,700 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $310,416 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Putnam VT Growth and Income Fund 7 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. shares 17,194 $— 5/6/14 (3 month USD-LIBOR-BBA BofA MLTR GOLD Index $(158,707) plus 0.48%) shares 15,829 — 5/6/14 (3 month USD-LIBOR-BBA BofA MLTR GOLD Index (146,107) plus 0.48%) Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $131,718,265 $4,044,695 $1,619,091 Consumer staples 87,811,458 — — Energy 191,544,159 4,432,158 — Financials 285,054,797 12,479,497 — Health care 181,160,470 — — Industrials 118,239,143 27,664,002 — Information technology 118,461,470 4,485,608 — Materials 70,898,514 2,140,347 — Telecommunication services 16,102,311 — — Utilities 44,848,993 2,634,776 — Total common stocks Warrants — 207,392 — Short-term investments 35,202,363 52,568,743 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(304,814) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8Putnam VT Growth and Income Fund Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, including $50,984,140 of securities on loan (Note 1): Unaffiliated issuers (identified cost $897,474,879) $1,306,108,029 Affiliated issuers (identified cost $87,210,223) (Notes 1 and 5) 87,210,223 Cash 144,849 Foreign currency (cost $8) (Note 1) 8 Dividends, interest and other receivables 2,732,503 Receivable for shares of the fund sold 164,188 Total assets Liabilities Payable for investments purchased 1,148,458 Payable for shares of the fund repurchased 1,049,098 Payable for compensation of Manager (Note 2) 531,254 Payable for custodian fees (Note 2) 17,128 Payable for investor servicing fees (Note 2) 100,523 Payable for Trustee compensation and expenses (Note 2) 612,887 Payable for administrative services (Note 2) 8,524 Payable for distribution fees (Note 2) 50,575 Unrealized depreciation on OTC swap contracts (Note 1) 304,814 Collateral on securities loaned, at value (Note 1) 52,007,860 Other accrued expenses 207,534 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,181,824,991 Undistributed net investment income (Note 1) 19,199,298 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (269,031,966) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 408,328,822 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $1,098,360,377 Number of shares outstanding 45,735,720 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $24.02 Computation of net asset value Class IB Net assets $241,960,768 Number of shares outstanding 10,120,553 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $23.91 The accompanying notes are an integral part of these financial statements. Putnam VT Growth and Income Fund 9 Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $179,125) $27,693,549 Interest (including interest income of $14,228 from investments in affiliated issuers) (Note 5) 14,863 Securities lending (Note 1) 324,699 Total investment income Expenses Compensation of Manager (Note 2) 6,079,628 Investor servicing fees (Note 2) 1,268,430 Custodian fees (Note 2) 39,349 Trustee compensation and expenses (Note 2) 100,606 Distribution fees (Note 2) 574,615 Administrative services (Note 2) 34,154 Other 393,422 Total expenses Expense reduction (Note 2) (67,473) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 204,764,118 Net realized gain on swap contracts (Note 1) 1,015,367 Net realized loss on foreign currency transactions (Note 1) (8,125) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (311) Net unrealized appreciation of investments and swap contracts during the year 161,175,499 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase in net assets Operations: Net investment income $19,610,380 $23,311,862 Net realized gain on investments and foreign currency transactions 205,771,360 76,726,594 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 161,175,188 107,628,162 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (19,821,129) (19,244,681) Class IB (3,883,781) (3,788,452) Decrease from capital share transactions (Note 4) (182,613,992) (170,966,104) Total increase in net assets Net assets: Beginning of year 1,160,083,119 1,146,415,738 End of year (including undistributed net investment income of $19,199,298 and $22,440,003, respectively) The accompanying notes are an integral part of these financial statements. 10Putnam VT Growth and Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/13 .33 6.07 (.39) .62 1.59 50 12/31/12 .34 2.63 (.33) .63 2.03 34 12/31/11 .29 (.99) (.24) .63 1.81 44 12/31/10 .21 1.90 (.26) .63 1.45 45 12/31/09 .23 3.07 e (.38) e .67 1.90 55 Class IB 12/31/13 .28 6.04 (.34) .87 1.34 50 12/31/12 .30 2.61 (.28) .88 1.78 34 12/31/11 .25 (.98) (.20) .88 1.56 44 12/31/10 .18 1.87 (.22) .88 1.20 45 12/31/09 .20 3.06 e (.33) e .92 1.65 55 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding as of March 31, 2009. This payment resulted in an increase to total returns of 0.72% for the year ended December 31, 2009. Putnam VT Growth and Income Fund 11 Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT Growth and Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital growth and current income. The fund invests mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 12 Putnam VT Growth and Income Fund Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge risk in a security it owns. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $304,814 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $349,900. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $50,984,140 and the fund received cash collateral of $52,007,860. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2013, the fund had a capital loss carryover of $256,848,018 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,168,466 N/A $7,168,466 12/31/16 249,679,552 N/A 249,679,552 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from income on swap contracts and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $853,825 to increase undistributed net investment income and $853,825 to increase accumulated net realized loss. Putnam VT Growth and Income Fund 13 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $408,189,734 Unrealized depreciation (11,702,527) Net unrealized appreciation 396,487,207 Undistributed ordinary income 18,894,484 Capital loss carryforward (256,848,018) Cost for federal income tax purposes $996,831,045 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.7% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $1,038,638 Class IB 229,792 Total $1,268,430 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $95 under the expense offset arrangements and by $67,378 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $869, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $574,615 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $618,497,506 and $816,062,677, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 14 Putnam VT Growth and Income Fund Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 248,143 $5,238,879 93,701 $1,582,082 370,470 $7,743,183 189,974 $3,196,950 Shares issued in connection with reinvestment of distributions 1,007,683 19,821,129 1,122,794 19,244,681 197,950 3,883,781 221,677 3,788,452 1,255,826 25,060,008 1,216,495 20,826,763 568,420 11,626,964 411,651 6,985,402 Shares repurchased (8,202,173) (172,565,869) (9,265,147) (156,119,808) (2,233,625) (46,735,095) (2,541,025) (42,658,461) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $16,609,693 $31,255,821 $47,865,514 $2,447 $— Putnam Short Term Investment Fund* — 239,901,234 204,698,871 11,781 35,202,363 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC total return swap contracts (notional) $8,600,000 Warrants (number of warrants) 370,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $207,392 Payables $304,814 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Swaps Total Equity contracts $(98,815) $1,015,367 $916,552 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Swaps Total Equity contracts $(828,505) $(313,552) $(1,142,057) Total Putnam VT Growth and Income Fund 15 Note 8 — Offsetting of financial and derivative assets andliabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Goldman Sachs Bank USA Total Assets: OTC Total return swap contracts* # $— $— $— Securities on loan** — 50,984,140 50,984,140 Total Assets $— Liabilities: OTC Total return swap contracts* # 304,814 — 304,814 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(304,814) $50,984,140 $50,679,326 Net amount $— $— $— *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (see Note 1 to the financial statements) ## Any over-collateralization of total financial and derivative net assets is not shown. 16 Putnam VT Growth and Income Fund Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Growth and Income Fund 17 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr.Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corpora tion of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with theTransfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these 18 Putnam VT Growth and Income Fund materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. Putnam VT Growth and Income Fund19 The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Large-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 2nd For the one-year period ended December 31, 2012, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 127, 119 and 105 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, 20Putnam VT Growth and Income Fund whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT Growth and Income Fund21 About the Trustees 22 Putnam VT Growth and Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Putnam Services, Putnam Investments and Investments, Putnam Management, and PutnamManagement Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Growth and Income Fund23 This page intentionally left blank. 24Putnam VT Growth and Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Auditor Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Growth and Income Fund 25 This report has been prepared for the shareholders H509 of Putnam VT Growth and Income Fund. 285127 2/14 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2013	$77,326	$ — $3,480	$ — December 31, 2012	$95,108	$ — $3,480	$2,337 For the fiscal years ended December 31, 2013 and December 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $153,480 and $257,929 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
